






NORFOLK SOUTHERN CORPORATION
EXECUTIVE MANAGEMENT INCENTIVE PLAN
AS AMENDED MAY 14, 2015




Section I.    PURPOSE OF THE PLAN


It is the purpose of the Norfolk Southern Corporation Executive Management
Incentive Plan (“Plan”) to enhance increased profitability for Norfolk Southern
Corporation (“Corporation”) by rewarding certain officers elected by the Board
of Directors of Norfolk Southern Corporation and its affiliates with a bonus for
collectively striving to attain and surpass financial objectives. The
Corporation intends that the Plan comply with the requirements of Section 162(m)
of the Internal Revenue Code of 1986, as amended (“Code”) and intends that
compensation paid under the Plan qualify as performance-based compensation under
Code Section 162(m). Notwithstanding the preceding sentence, the Corporation
reserves the right to pay compensation under the Plan that does not qualify as
performance-based compensation under Code Section 162(m), as circumstances may
warrant.


Section II.    ADMINISTRATION OF THE PLAN


The Compensation Committee or any other committee of the Board of Directors of
Norfolk Southern Corporation which is authorized to determine bonus awards under
the Plan (“Committee”) shall administer and interpret this Plan and, from time
to time, adopt such rules and regulations and make such recommendations to the
Board of Directors concerning Plan changes as are deemed necessary to insure
effective implementation of this Plan. It is intended that each member of the
Committee qualify as an Outside Directors (as defined in Treasury Regulation §
1.162-27(e)(3)) and as an “independent director” under the rules of the New York
Stock Exchange. No executive may simultaneously participate in more than one
Norfolk Southern Corporation Incentive Group. An executive must reside in the
United States or Canada in order to participate in the Plan.


Section III.     ESTABLISHMENT OF PERFORMANCE STANDARDS


Not later than the first 90 days of an incentive year, the Committee shall
establish:


A.
The Incentive Groups for the incentive year, which Groups shall consist of
Board-elected officers at the level of Vice President and above,



B.
The bonus level for each Incentive Group for the incentive year, and




1



--------------------------------------------------------------------------------






C.
The performance standard or standards for the Corporation for the incentive
year, the outcome of which must be substantially uncertain at the time the
standard or standards are established. The performance standards shall be based
on one or more, or any combination, of the following business criteria, selected
by the Committee, which may be applied on a corporate, department or division
level, which may be measured on an absolute or relative basis, or established as
a measure of growth: earnings measures (including net income, earnings per
share, income from continuing operations, income before income taxes, income
from railway operations); return measures (including net income divided by total
assets, return on shareholder equity, return on average invested capital);
service measures (including connection performance, train performance, plan
adherence); cash flow measures (including operating cash flow, free
cash flow); productivity measures (including total operating expense per
thousand gross ton miles or revenue ton miles, total operating revenue per
employee, total operating expense per employee, gross ton miles or revenue ton
miles per employee, carloads per employee, revenue ton miles per mile of road
operated, total operating expense per carload, revenue ton miles per carload,
gross ton miles or revenue ton miles per train hour, percent of loaded-to-total
car miles, network performance); fair market value of shares of the
Corporation's Common Stock; revenue measures; expense measures; operating
ratio measures; customer satisfaction measures; working capital measures; cost
control measures; economic value added measures; and safety measures. If the
Committee establishes performance standards using more than one of the aforesaid
business criteria, the Committee shall assign a weighting percentage to each
business criterion or combination thereof; the sum of the weighting percentages
shall equal 100%.



The Committee may establish performance standards solely with respect to the
Corporation’s performance without regard to the performance of other
Corporations or indices, or by comparison of the Corporation’s performance to
the performance of a published or special index deemed applicable by the
Committee including but not limited to, the Standard & Poor's 500 Stock Index or
an index based on a group of comparative companies.


Section IV.    TYPE OF INCENTIVE BONUS


On or before a date which shall not be later than the date that is six months
prior to the last day of the incentive year to which the performance standards
established pursuant to Section III apply for any incentive bonus that is
performance-based compensation, as defined in Code Section 409A, and which shall
not be later than the last day of the year prior to the incentive year to which
the performance standards

2



--------------------------------------------------------------------------------






established pursuant to Section III apply for any incentive bonus that is not
performance-based compensation, as defined in Code Section 409A, each
participant must elect to receive any incentive bonus which may be awarded to
him or her for the incentive year either 100% cash or deferred in whole or in
part. If the participant elects to receive 100% cash, the entire amount of the
bonus for the incentive year shall be distributed to the participant, or to his
or her estate in the event of the participant’s death, on or before March 1 of
the year following the incentive year. If deferred in whole or in part, the
amount deferred shall be allocated to the Norfolk Southern Corporation
Executives’ Deferred Compensation Plan (and such deferrals will be governed by
the provisions of that plan) on or before March 1 of the year following the
incentive year and the remainder, if any, shall be distributed in cash to the
participant, or to his or her estate in the event of the participant’s death, on
or before March 2 of the year following the incentive year.


Failure on the part of the participant to elect a deferral by the date
specified, either in whole or in part for the incentive year, shall be deemed to
constitute an election by such participant to receive the entire incentive bonus
for the incentive year as a cash bonus.


Section V.    BONUS AWARDS


At the end of the incentive year, the Committee shall certify in writing to what
extent the performance standards established pursuant to Section III have been
achieved during the incentive year and shall determine the Corporate Performance
Factor based on such achievement. In determining the Corporate Performance
Factor, special charges and restructuring charges, and unusual or infrequent
accounting adjustments which are significant, and restatements or
reclassifications, all as determined in accordance with Generally Accepted
Accounting Principles, which would have the effect of reducing the Corporate
Performance Factor shall be excluded, and which would have the effect of
increasing the Corporate Performance Factor shall be included, unless the
Committee shall determine otherwise. The Committee shall further have the
discretion, in determining whether the Corporate Performance Factor has been
achieved, to include or exclude the any of the following events: (a) litigation,
claims, judgments, settlements or loss contingencies, (b) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, or (c) accruals of any amounts for payment under this Plan or
any other compensation arrangement maintained by the Corporation.


Each participant shall be eligible to receive a bonus award equal to the product
of the Corporate Performance Factor times the participant’s bonus level times
the participant’s total salary paid during the incentive year. The Committee may
review the performance of any of the Corporation’s Covered Employees, as defined
in Code Section 162(m), and may, at its discretion, reduce the bonus award that
is paid to any such Covered Employee. The Corporation’s chief executive officer
may review the performance of any participant who is not a Covered Employee and
may, at his

3



--------------------------------------------------------------------------------






discretion, reduce or increase the bonus award that is paid to any such
participant, provided that any increase shall not exceed 25 percent of the
amount calculated under the first sentence of this paragraph. The bonus award
payable to a participant for an incentive year shall not exceed the lesser of:
(1) three tenths of one percent (0.3%) of the Corporation’s income from railway
operations for the incentive year; or (2) $10,000,000.


If the employment of a participant who is employed by Norfolk Southern
Corporation or its affiliates during the incentive year terminates prior to the
end of such year by reason of (1) death, or (2) normal retirement, early
retirement or total disability under applicable Norfolk Southern Corporation
plans and policies, then the phrase "total salary paid during the incentive
year" means base salary paid to the participant during that portion of such year
of employment prior to his or her termination and through the end of the
calendar month or payroll period in which employment terminates but excludes any
cash paid with respect to such participant's unused vacation. No incentive bonus
for any incentive year shall be awarded or paid to any participant whose
employment with Norfolk Southern Corporation and all its affiliates terminates
before the end of such incentive year for a reason other than one of those
specifically stated in the preceding sentence.


If a participant becomes eligible for the Plan during the year or becomes
eligible for a different Incentive Group, then the amount of the award shall be
adjusted proportionally to reflect such changes.


Section VI.    REIMBURSEMENT OF EXCESS BONUS TO CORPORATION


The Board of Directors may require reimbursement of all or any portion of an
excess bonus paid under the Plan if (a) financial results are restated due to
the material noncompliance of the Corporation with any financial reporting
requirement under the securities laws, and (b) an excess bonus was distributed
within the three-year period prior to the date the applicable restatement was
disclosed. For this purpose, “excess bonus” means the positive difference, if
any, between (i) the bonus paid to the participant and (ii) the bonus that would
have been paid to the participant had the bonus been calculated on the correct
Corporate Performance Factor using the restated financial results. The
Corporation will not be required to award an additional bonus to a participant
if a restated Corporate Performance Factor would result in a higher bonus
payment.


Any bonus to a participant under this Plan is subject to reduction, forfeiture,
or recoupment to the extent provided under Section 304 of the Sarbanes-Oxley Act
of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or as may be provided under any other applicable law.







4



--------------------------------------------------------------------------------






Section VII. NO GUARANTEE OF CONTINUANCE OF EMPLOYMENT


Nothing contained in this Plan or in any designation of a participant hereunder
shall constitute or be deemed to constitute any evidence of an agreement or
obligation on the part of Norfolk Southern Corporation or its affiliates to
continue to employ any such participant for any period whatsoever.


Section VIII.    AMENDMENT TO AND TERMINATION OF PLAN


This Plan may be amended by written action of the chief executive officer of the
Corporation to effect changes which are, in his or her sole judgment and
discretion, ministerial, substantively administrative, or necessary to comply
with statutory or other legally mandated requirements, and the implementation of
which does not result in a material cost to the Corporation. All other
amendments to this Plan shall be made by resolution duly adopted by the Board of
Directors. This Plan may be amended in any manner or terminated at any time,
except that no such amendment or termination shall deprive a participant of any
rights hereunder theretofore legally accrued, and no such termination shall be
effective for the year in which the Board of Directors adopts a resolution
terminating this Plan.


Section IX.    FUNDING SOURCE


All amounts that are payable under this Plan shall be paid for from the general
assets of the Corporation. There is no trust or other fund from which amounts
under this Plan shall be paid.


Section X.    GOVERNING LAW


This Plan shall be construed, administered and enforced according to the laws of
the Commonwealth of Virginia, to the extent not superseded by the Code or other
federal law.


Section XI.    NON-ASSIGNABILITY OF BENEFITS


A participant’s right to receive a payment hereunder is not subject in any
manner to anticipation, allocation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to accomplish any of these acts shall be
void.

5

